{¶ 33} I concur in the majority's analysis and disposition of appellants' first, second, and fourth assignments of error. I respectfully dissent from the majority's analysis and disposition of appellants' third assignment of error.
{¶ 34} I do not take issue with the majority's conclusion that the bills attached to the complaints were reasonable and necessary. However, the terms of the "Doctor's Lien" require the services to have been rendered by reason of the *Page 230 
accident. No such evidence was presented by appellees to relate the services to the accident. In fact, the affidavit of the adjuster for the insurance company handling the claim for the tortfeasor indicates that the bills in question were not considered related to the Burch claim.
{¶ 35} The majority further supports its decision by noting that the doctor's liens executed by appellants promised to pay not only bills arising out of the personal injury action, but any other bills that Burch owed appellees. To the extent that the liens attempted to secure appellants' liability beyond the bills associated with Burch's personal injury action, I find the liens unconscionable as being contrary to public policy. An attorney representing a plaintiff need not become a guarantor or collection agent for the lienholder for all past accounts due the lienholder when representing a client's interests in an injury claim. To withhold pertinent medical records unless such guarantee is given by the legal representative is unconscionable.
{¶ 36} I would reverse both judgments as to both appellants.